UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 96-11440




               FEDERAL HOME LOAN MORTGAGE CORPORATION

                                    Plaintiff - Counter Defendant -
                                           Appellee Cross Appellant


                                VERSUS


                  JOHN J WALKER; MADELINE E WALKER;
                  RICHARD J WALKER; DAVID M WALKER


                                  Defendants - Counter Claimants -
                                         Appellants Cross Appellees



           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:92-CV-2635-P)

                          December 17, 1997


Before JOLLY, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

      AFFIRMED.   See Fifth Circuit Rule 47.6.




  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.